Exhibit 10.1


SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
April 21, 2020, by and between Xenia Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), XHR Management, LLC, a Delaware limited liability
company (“XHR Management”), XHR LP, a Delaware limited partnership (the
“Partnership”), and Philip A. Wade (“Wade”).
WHEREAS, Wade is currently employed by the Company as its Senior Vice President
and Chief Investment Officer; and
WHEREAS, Wade and the Company desire to specify the terms of the termination of
Wade’s employment as an officer and employee of the Company and its subsidiaries
and affiliates, including from his position as Senior Vice President and Chief
Investment Officer of the Company.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
TERMINATION OF EMPLOYMENT AND SEVERANCE AGREEMENT


1.1.Termination of Employment. Effective as of April 21, 2020 (the “Separation
Date”), Wade’s employment with, and position as an officer of, the Company and
its subsidiaries and affiliates shall terminate. In addition, Wade hereby
tenders, and the Company hereby accepts, Wade’s resignation from any and all
directorships that Wade may hold with the Company and any of its subsidiaries or
affiliates. Wade agrees that, at the Company’s request, he shall take all
actions reasonably requested by the Company to effectuate such resignation.
1.2.Termination of Severance Agreement. As of the Separation Date, that certain
Severance Agreement, dated as of May 5, 2015, between the Company, XHR
Management and Wade (the “Severance Agreement”), shall automatically terminate
and be of no further force and effect, and none of the Company, XHR Management
nor Wade shall have any further obligations thereunder; provided, however, that
the covenants contained in Section 4 of the Severance Agreement (as modified by
Section 4.1 below) shall survive the termination of Wade’s employment and the
termination of the Severance Agreement and shall remain in full force and
effect, and Wade hereby acknowledges that he remains bound by such covenants.
ACCRUED OBLIGATIONS; SEVERANCE


2.1.Accrued Obligations. The Company shall, within thirty (30) days after the
Separation Date (or such earlier date as may be required by applicable law), pay
to Wade the aggregate amount of Wade’s (i) earned but unpaid wages through the
Separation Date (ii) unreimbursed business expenses incurred and substantiated
in accordance with applicable Company policy through the Separation Date and
(iii) accrued, unused vacation through the Separation Date (if any). In
addition, any other vested benefits accrued by Wade prior to the Separation Date
under


1





















--------------------------------------------------------------------------------




employee benefit plans of the Company (if any) shall be paid or provided to Wade
in accordance with, and as such obligations come due under, the terms of the
applicable plan.
2.2.Severance. In consideration of, and subject to and conditioned upon Wade’s
timely execution and non-revocation of the Release (as defined below) and Wade’s
continued compliance with the terms and conditions of this Agreement, including
without limitation, the restrictive covenants referenced in Section 4 below (the
“Restrictions”):
(a)Cash Severance. The Company shall pay to Wade a cash payment in an aggregate
amount equal to ONE MILLION FOUR HUNDRED THOUSAND DOLLARS ($1,400,000.00),
payable over a period of twelve consecutive months in equal installments in
accordance with the Company’s normal payroll practices, commencing within sixty
(60) days following the Separation Date;
(b)Benefit Continuation. During the period commencing on the Separation Date and
ending on the earlier of (A) the eighteen (18)-month anniversary thereof, or (B)
the date on which Wade ceases to be eligible for continuation coverage under the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) (the “COBRA
Period”), subject to Wade’s valid election to continue healthcare coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall directly pay or, at its election, reimburse Wade for the COBRA
premiums for Wade and Wade’s covered dependents, provided, however, that (x) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(y) the Company is otherwise unable to continue to cover Wade under its group
health plans without incurring penalties (including without limitation, pursuant
to the Patient Protection and Affordable Care Act or Section 2716 of the Public
Health Service Act), then, in either case, an amount equal to each remaining
COBRA premium under such plans shall thereafter be paid to Wade in substantially
equal monthly installments over the COBRA Period (or the remaining portion
thereof); and
(c)Equity Awards. As of the Separation Date, all outstanding and unvested equity
and equity-based awards with respect to the Company, the Partnership or any
affiliate thereof held by Wade under any equity compensation plan of the Company
(the “Equity Awards”) shall be treated in accordance with the terms and
conditions set forth in the applicable award agreement and equity compensation
plan, provided, that solely for purposes of the Equity Awards, Wade shall be
deemed to have incurred a termination of employment by the Company without Cause
(as defined in the applicable award agreement) upon the Separation Date. Wade
represents and acknowledges that except as set forth on Exhibit A attached
hereto, he has no outstanding Equity Awards or any other rights to acquire stock
or equity interests of the Company, the Partnership or any affiliate thereof.
2.3.Exclusivity of Benefits. Except as expressly provided in Sections 2.1 and
2.2 of this Agreement, subject to the conditions contained therein, Wade shall
not be entitled to any additional payments or benefits in connection with his
employment or the termination thereof, or under or in connection with any
contract, agreement or understanding between Wade and the


2





















--------------------------------------------------------------------------------




Company, XHR Management and/or the Partnership or any of their subsidiaries or
affiliates (including, without limitation, the Severance Agreement).
2.4.Parachute Payments. Notwithstanding anything to the contrary contained
herein (or any other agreement entered into by and between Wade and the Company
or any incentive arrangement or plan offered by the Company), in the event that
any amount or benefit paid or distributed to Wade pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid to Wade by the
Company (collectively, the “Covered Payments”), would constitute an “excess
parachute payment” as defined in Code Section 280G, and would thereby subject
Wade to an excise tax under Code Section 4999 (an “Excise Tax”), the provisions
of this Section 2.4 shall apply. If the aggregate present value (as determined
for purposes of Code Section 280G) of the Covered Payments exceeds the amount
which can be paid to Wade without Wade incurring an Excise Tax, then, solely to
the extent that Wade would be better off on an after tax basis by receiving the
maximum amount which may be paid hereunder without Wade becoming subject to the
Excise Tax, the amounts payable to Wade under this Agreement (or any other
agreement by and between Wade and the Company or pursuant to any incentive
arrangement or plan offered by the Company) shall be reduced (but not below
zero) to the maximum amount which may be paid hereunder without Wade becoming
subject to the Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event Wade receives reduced payments and benefits as a
result of the application of this Section 2.4, Wade shall have the right to
designate which of the payments and benefits otherwise set forth herein (or any
other agreement between the Company and Wade or any incentive arrangement or
plan offered by the Company) shall be received in connection with the
application of the Payment Cap, subject to the following sentence. Reduction
shall first be made from payments and benefits which are determined not to be
nonqualified deferred compensation for purposes of Section 409A, and then shall
be made (to the extent necessary) out of payments and benefits that are subject
to Section 409A and that are due at the latest future date.
3.    RELEASE OF CLAIMS


Wade agrees that, as a condition to Wade’s right to receive and retain the
payments and benefits set forth in Section 2.2 above, Wade shall, within
forty-five (45) days following the Separation Date (and, for the avoidance of
doubt, not prior to the Separation Date), execute and deliver to the Company a
release of claims in the form attached hereto as Exhibit B (the “Release”). The
parties agree that such forty-five (45)-day review period shall not be extended
by any material or immaterial changes to this Agreement or the Release. If Wade
executes this Agreement and the Release prior to the end of such review period,
Wade voluntarily waives the remainder of such review period. Wade acknowledges
and agrees that Wade’s right to receive the amounts set forth in Section 2.2
above shall be subject to and conditioned upon (i) Wade’s execution, delivery to
the Company and non-revocation of the Release in accordance with this Section 3
and (ii) Wade’s continued compliance with the Restrictions.


4.
RESTRICTIVE COVENANTS



4.1.Reaffirmation of Restrictive Covenants. Notwithstanding anything contained
in this Agreement, Wade hereby reaffirms the covenants and provisions set forth
in Section


3





















--------------------------------------------------------------------------------




4 of the Severance Agreement, and acknowledges and agrees that the covenants and
provisions set forth in Section 4 of the Severance Agreement shall survive the
termination of Wade’s employment with the Company and shall remain in full force
and effect, and Wade hereby acknowledges that he remains bound by such covenants
and provisions. Wade further acknowledges and agrees that the consideration set
forth herein is sufficient compensation for such covenants; provided, however,
that the parties agree that the restrictions set forth in Section 4.3
(Noncompetition) of the Severance Agreement shall not apply following the
Separation Date, and the Company hereby waives such restrictions following the
Separation Date. Notwithstanding the foregoing, nothing in this Agreement or the
Severance Agreement is intended to or shall prevent Wade from communicating
directly with, cooperating with, or providing information (including trade
secrets) in confidence to, any federal, state or local government regulator
(including, but not limited to, the U.S. Securities and Exchange Commission, the
U.S. Commodity Futures Trading Commission, or the U.S. Department of Justice).
4.2.Remedies. Wade acknowledges and understands that Section 4.1 and the other
provisions of this Agreement are of a special and unique nature, the breach of
which cannot be adequately compensated for in damages by an action at law, and
that any breach or threatened breach of such provisions would cause the Company
irreparable harm. In the event of a breach or threatened breach by Wade of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining him from such breach without the need to post bond therefor. Nothing
contained in this Section 4 shall be construed as prohibiting the Company from
pursuing, or limiting the Company’s ability to pursue, any other remedies
available for any breach or threatened breach of this Agreement by Wade. The
provisions of Section 5.1 below relating to arbitration of disputes shall not be
applicable to the Company to the extent it seeks a temporary or permanent
injunction in any court to restrain Wade from violating Section 4.1 hereof.
5.
MISCELLANEOUS



5.1.Arbitration; Enforcement.


(a)The Company and Wade mutually consent to the resolution by final and binding
arbitration of any and all disputes, controversies or claims related in any way
to Wade’s relationship with the Company and its subsidiaries, parents and
affiliates, including, but not limited to, any dispute, controversy or claim of
alleged discrimination, harassment or retaliation (including, but not limited
to, claims based on race, sex, sexual preference, religion, national origin,
age, marital or family status, medical condition, handicap or disability); any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement; and any dispute as to the arbitrability of a
matter under this Agreement (collectively, “Claims”); provided, however, that
nothing in this Agreement shall require arbitration of any Claims which, by law,
cannot be the subject of a compulsory arbitration agreement.
(b)All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Wade shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration,


4





















--------------------------------------------------------------------------------




from a court of competent jurisdiction, or (ii) interim injunctive or equitable
relief from the arbitrator pursuant to the JAMS Rules, in each case to prevent
any violation of this Agreement. The Company and Wade must notify the other
party in writing of a request to arbitrate any Claims within the same statute of
limitations period applicable to such Claims.
(c)Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in Orange County, Florida, or such other location to which
the parties mutually agree. The arbitrator shall be selected in accordance with
the JAMS Rules, provided that the arbitrator shall be an attorney with
significant experience in employment matters. Each party to any dispute shall
pay its own expenses, including attorneys’ fees; provided, however, that the
Company shall pay all costs and fees that Wade would not otherwise have been
subject to paying if the claim had been resolved in a court of law and, to the
extent required by applicable law for this arbitration provision to be
enforceable, the Company shall reimburse Wade for any reasonable travel expenses
incurred by Wade in connection with Wade’s travel to Florida for any arbitration
proceedings. The arbitrator will be empowered to award either party any remedy
at law or in equity that the party would otherwise have been entitled to had the
matter been litigated in court, including, but not limited to, general, special
and punitive damages, injunctive relief, costs and attorney fees; provided,
however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law, and the arbitrators shall be required
to follow the laws of the State of Florida consistent with Section 5.11 of this
Agreement.
(d)Any judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
(e)It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Wade agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
5.2.Code Section 409A.
(a)To the extent applicable, this Agreement shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder (from time to time collectively referred
to as “Section 409A”). Notwithstanding any provision of this Agreement to the
contrary, if the Company determines that any compensation


5





















--------------------------------------------------------------------------------




or benefits, including without limitation the amounts payable under Section 2.2
hereof, may be or become subject to Section 409A, the Company may adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to avoid the
imposition of taxes under Section 409A, including without limitation, actions
intended to (i) exempt the payments and benefits from Section 409A, and/or (ii)
comply with the requirements of Section 409A; provided, however, that this
Section 5.2(a) shall not create an obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so. Notwithstanding
anything herein to the contrary, Wade expressly agrees and acknowledges that in
the event that any taxes are imposed under Section 409A with respect to any
payments or benefits under this Agreement, the payment of such taxes shall be
solely Wade’s responsibility, and the Company shall have no liability for such
taxes.
(b)If Wade is a “specified employee” (as defined in Section 409A), as determined
by the Company in accordance with Section 409A, on the date of Wade’s
“separation from service” from the Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”), to the extent that the payments or benefits under
this Agreement are subject to Section 409A and the delayed payment or
distribution of all or any portion of such amounts to which Wade is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i), then the payment of such amounts shall be
delayed and such portion delayed pursuant to this Section 5.2(b) shall be paid
or distributed to Wade in a lump sum on the earlier of (i) the date that is six
(6)-months and one day following Wade’s Separation from Service, (ii) the date
of Wade’s death or (iii) the earliest date as is permitted under Section 409A
(the “Six Month Delay”). Any remaining payments due under the Agreement shall be
paid as otherwise provided herein.
(c)Notwithstanding anything contained herein to the contrary, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A, Wade
shall not be considered to have terminated employment for purposes of this
Agreement and no payments shall be due to Wade under this Agreement that are
payable upon Wade’s termination of employment until Wade would be considered to
have incurred a Separation from Service from the Company. In addition, for
purposes of this Agreement, each amount to be paid or benefit to be provided to
Wade pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A and any payments described herein that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing, any right to a series of installment payments
pursuant to this Agreement shall be treated as a right to a series of separate
payments. Specifically, to the extent the provisions of Treasury Regulation
Section 1.409A-1(b)(9) are applicable to any individual installment payment that
becomes payable under this Agreement, the portion of the such payment that is
less than the limit prescribed under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A) (or any successor provision) shall, to the extent
permitted by Section 409A, be payable to Wade in the manner prescribed herein
without regard to the Six Month Delay.


6





















--------------------------------------------------------------------------------




(d)To the extent that any payments or reimbursements provided to Wade under this
Agreement are deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such payments or reimbursements shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.
5.3.Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Wade acknowledges that he will be subject to any clawback or
recoupment policies adopted by the Company, including policies adopted pursuant
to the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other law or the listing requirements of any national securities exchange
on which the shares of the Company may be listed.
5.4.Cooperation in Legal Proceedings. Wade agrees that, after the Separation
Date, upon the request of the Company, Wade shall reasonably cooperate with and
assist the Company in undertaking and preparing for legal, regulatory and/or
other proceedings, in any case, relating to any affairs of the Company and/or
its affiliates and subsidiaries with respect to which Wade was involved during
or gained knowledge of during his employment with the Company.


5.5.Cooperation in Partnership Matters. Wade agrees that, after the Separation
Date, Wade shall fully cooperate and take all actions as may be deemed necessary
or desirable by XHR GP, Inc., in its capacity as General Partner of the
Partnership (the “General Partner”), to carry out fully the provisions of the
Fourth Amended and Restated Agreement of Limited Partnership of XHR, LP, dated
as of November 10, 2015 (as such agreement may be amended or supplemented from
time to time), or as is determined to be in the best interests of the
Partnership as determined by the General Partner in its sole and absolute
discretion.


5.6.Withholding. Wade shall be liable for all income taxes incurred with respect
to all benefits provided under this Agreement. All payments required to be made
to Wade under this Agreement shall be subject to withholding of amounts relating
to income tax, excise tax, employment tax and other payroll taxes to the extent
determined by the Company to be required to be withheld pursuant to applicable
law or regulation.


5.7.Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.




7





















--------------------------------------------------------------------------------




5.8.Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Wade, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. Any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
shall assume and perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise. Wade shall not be entitled to assign any of Wade’s rights or
obligations under this Agreement. This Agreement shall inure to the benefit of
and be enforceable by Wade’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


5.9.Final and Entire Agreement; Amendment. This Agreement, together with the
Release, represents the final and entire agreement among the parties with
respect to the subject matter hereof and replaces and supersedes all other
agreements, negotiations and discussions between the parties hereto and/or their
respective counsel with respect to the subject matter hereof. Any amendment to
this Agreement must be in writing, signed by duly authorized representatives of
the parties, and stating the intent of the parties to amend this Agreement.


5.10.Consultation with Counsel. Wade acknowledges (i) that he has consulted with
or has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement and has been advised to do so by the Company, and (ii)
that he has read and understands the Agreement, is fully aware of its legal
effect, and has entered into it freely based on his own judgment. Without
limiting the generality of the foregoing, Wade acknowledges that he has had the
opportunity to consult with his own independent tax advisors with respect to the
tax consequences to him of this Agreement and the payments hereunder, and that
he is relying solely on the advice of his independent advisors for such
purposes.


5.11.Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Florida
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof.


5.12.Notices. Any notice to be given under the terms of this Agreement shall be
in writing and may be delivered personally, by telecopy, email, telex or other
form of written electronic transmission, by overnight courier or by registered
or certified mail, postage prepaid, and shall be addressed as follows:


If to Wade: To the address most recently on file in the payroll records of the
Company.


8





















--------------------------------------------------------------------------------




If to the Company, XHR Management or the Partnership:
Xenia Hotels & Resorts, Inc.
200 S. Orange Avenue, Suite 2700
Orlando, Florida 32801
Attention: Taylor Kessel, Senior Vice President, General Counsel and Secretary
Email: tkessel@xeniareit.com
Either party may hereafter notify the other in writing of any change in address.
Any notice hereunder shall be deemed duly given when received by the person to
whom it was sent.
5.13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.


[Signature Page Follows]




9





















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


EXECUTIVE
/s/ Philip A. Wade
 
Philip A. Wade
 



XENIA HOTELS & RESORTS, INC.
By:
/s/ Marcel Verbaas
 
Name:
Marcel Verbaas
 
Title:
Chief Executive Officer
 



XHR MANAGEMENT, LLC
By:
/s/ Marcel Verbaas
 
Name:
Marcel Verbaas
 
Title:
Chief Executive Officer
 



XHR LP
By: XHR GP, Inc.
Its: General Partner
By:
/s/ Marcel Verbaas
 
Name:
Marcel Verbaas
 
Title:
Chief Executive Officer
 




























--------------------------------------------------------------------------------






EXHIBIT A


OUTSTANDING EQUITY AWARDS




Equity Award
Number of Unvested Shares/Units Underlying Award (1)
Date of Grant
Time-Based LTIP Units (2018)
3,033
February 20, 2018
Class A Performance LTIP Units (2018)
71,216
February 20, 2018
Time-Based LTIP Units (2019)
5,850
February 19, 2019
Class A Performance LTIP Units (2019)
76,767
February 19, 2019
Time-Based Restricted Stock Units (2020)
10,811
March 2, 2020
Performance-Based Restricted Stock Units (2020)
75,673
March 2, 2020





(1)
For Time-Based LTIP Units and Time-Based Restricted Stock Units, reflects
outstanding unvested amounts as of the Separation Date. For Class A Performance
LTIP Units and Performance-Based Restricted Stock Units, represents total number
of units granted.







A-1















--------------------------------------------------------------------------------






EXHIBIT B


GENERAL RELEASE OF CLAIMS
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Xenia Hotels & Resorts, Inc. and its direct
and indirect subsidiaries (including, without limitation, XHR Holdings, Inc.,
XHR LP and XHR Management, LLC), and each of their partners, associates,
affiliates, subsidiaries, predecessors, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, or under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent, which the
undersigned now has or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever arising from the beginning
of time to the date hereof (hereinafter called “Claims”).
The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock, restricted stock unit or other equity-based incentive plan of the
Releasees, or any of them (or any related agreement to which any Releasee is a
party); any alleged breach of any express or implied contract of employment; any
alleged torts or other alleged legal restrictions on the Releasee’s right to
terminate the employment of the undersigned; and any alleged violation of any
federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Equal Pay Act, the Family Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the National
Labor Relations Act, each as amended. Notwithstanding the foregoing, this
Release shall not operate to release any Claims which the undersigned may have
with respect to (i) payments or benefits to which the undersigned may be
entitled under Section 2 of the Separation Agreement, dated as of April 21,
2020, by and between the undersigned and Xenia Hotels & Resorts, Inc. (the
“Company”), XHR Management, LLC and XHR LP, (ii) payments or benefits under any
agreement evidencing outstanding equity-based awards in the Company or its
subsidiaries held by the undersigned, (iii) accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice or program of the Company or its subsidiaries, (iv) rights to
indemnification arising under any indemnification agreement between the
undersigned and the Company or its subsidiaries, any D&O insurance policy
maintained by the Company or its subsidiaries or under the bylaws, certificate
of incorporation of other similar governing document of the Company or its
subsidiaries.
THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:


B-1















--------------------------------------------------------------------------------





“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990 (THE
“OWBPA”), THE UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:
(1)        HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
(2)        HE HAS FORTY-FIVE (45) DAYS FROM HIS SEPARATION DATE TO CONSIDER THIS
RELEASE, INCLUDING ADDENDUM 1 HERETO, WHICH CONTAINS THE INFORMATIONAL
DISCLOSURE REQUIRED BY SECTION 7(f)(1)(H) OF THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967 (“ADEA”), AS AMENDED BY THE OWBPA, REGARDING THE
EMPLOYEES CONSIDERED BY THE COMPANY FOR LAYOFF IN CONNECTION WITH THE COMPANY’S
REDUCTION IN FORCE, BEFORE SIGNING IT;
(3)        HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND TO
REVOKE THIS RELEASE HE MUST SEND WRITTEN NOTICE TO THE COMPANY (WHICH NOTICE MAY
ALSO BE SENT VIA E-MAIL), AT THE ATTENTION OF SENIOR VICE PRESIDENT AND GENERAL
COUNSEL AT TKESSEL@XENIAREIT.COM or C/O XENIA HOTELS & RESORTS, INC. 200 S.
ORANGE AVENUE, SUITE 2700 ORLANDO, FLORIDA 32801, AND SUCH NOTICE OF REVOCATION
MUST BE RECEIVED NO LATER THAN THE 7TH DAY AFTER HE SIGNED THE RELEASE; AND
(4)        THIS RELEASE WILL BECOME EFFECTIVE ON 8TH DAY AFTER HE SIGNS THIS
RELEASE, PROVIDED HE HAS NOT EFFECTIVELY REVOKED THE RELEASE DURING THE
REVOCATION PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against the Releasees, or any of them, and the undersigned agrees to indemnify
and hold the Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as the result of any such assignment or transfer or any rights
or Claims


B-2















--------------------------------------------------------------------------------





under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.
The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against the Releasees, or any of them, any of the
Claims released hereunder, then the undersigned shall pay to the Releasees, and
each of them, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. Nothing herein shall prevent the undersigned
from raising or asserting any defense in any suit, claim, proceeding or
investigation brought by any of the Releasees, and by raising or asserting any
such defense, the undersigned shall not become obligated to pay attorneys’ fees
under this paragraph.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Agreement, and the undersigned agrees
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.
IN WITNESS WHEREOF, the undersigned has executed this Release this 21st day of
April, 2020.




/s/ Philip A. Wade
 
Philip A. Wade
 









B-3















--------------------------------------------------------------------------------





Addendum 1
The following information has been prepared in accordance with Section
7(f)(1)(H) of the ADEA, as amended by the OWBPA.


Wade’s separation is the result of the Company’s decision to carry out a
reduction in force, under which employees were selected and considered for
layoff based upon the Company’s business needs and the employees’ job functions
and abilities.


The following is a listing of the ages (as of March 30, 2020) and job titles of
all employees considered for layoff pursuant to this reduction-in-force, with an
indication of which employees were selected for layoff and which employees were
not selected (retained). All selected employees were offered consideration for
signing a release of claims. All selected employees have been provided at least
45 days to review such release and up to 7 days to revoke such release.




Job Title 
Age 
Selected 
Not Selected 
 
Job Title 
Age 
Selected 
Not Selected 
Accounting Coordinator 
50
—
1
 
Senior Financial Analyst 
28
—
1
Accounting Specialist 
59
—
1
 
Senior Tax Accountant 
36
—
1
Administrative & Office Assistant 
36
—
1
 
SVP - Asset Management 
53
—
1
Administrative Assistant 
42
—
1
 
SVP - Project Management 
66
—
1
Chairman & Chief Executive Officer 
50
—
1
 
SVP & Chief Accounting Officer 
45
—
1
Director - Human Resources 
42
—
1
 
SVP & Chief Investment Officer 
43
1
0
Director - Internal Audit 
40
1
—
 
SVP & General Counsel 
41
—
1
Director - IT 
47
—
1
 
VP - Asset Management 
38
—
1
Director - Portfolio Initiatives 
50
—
1
 
VP - Asset Management 
56
—
1
Due Diligence Coordinator 
54
1
—
 
VP - Asset Management 
59
—
1
EVP & Chief Financial Officer 
47
—
1
 
VP - Asset Management 
67
1
—
Exec Assistant & Corporate Marketing Coordinator 
44
1
—
 
VP - Assistant Controller 
48
—
1
Financial Analyst 
25
—
1
 
VP - Capital Projects & Planning 
59
1
—
Financial Analyst - Intern 
24
—
1
 
VP - Corporate Strategy & Analytics 
37
—
1
Investments Manager 
29
—
1
 
VP - Finance 
35
—
1
Legal Assistant 
47
—
1
 
VP - Financial Reporting 
35
—
1
Manager Capital Reporting 
50
1
—
 
VP - Investments 
34
—
1
President & Chief Operating Officer 
55
—
1
 
VP - Project Management 
36
—
1
Senior Accountant 
36
—
1
 
VP - Project Management 
41
1
—
Senior Accountant 
39
—
1
 
VP - Project Management 
52
—
1
Senior Accountant 
46
1
—
 
VP - Project Management 
55
—
1
Senior Accountant 
55
—
1
 
VP - Risk Management & Contract Administration 
63
1
—
Senior Capital Analyst 
44
—
1
 
VP - Tax 
39
—
1
Senior Counsel 
33
—
1
 
 
 
 
 

 


B-4













